DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 161 and 163-177 are examined herein.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 163 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 163 recites a percentage, however, does not distinguish the unit for percent (mass, wt., wt./vol or others), therefore the scope of the claimed amount is unclear.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 167 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As for claim 167, wherein the dried product comprises an average pore diameter of from 15 to 400 micrometers, this limitation is already presented in claim 161, therefor it fails to further limit its base claim.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 161 and 163-171 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (6,027,758) in view of Somogyi and Thuwapanichayanan.
Somogyi: Dehydration of Fruits, in Commercial Fruit Processing, copyright 1986.
Thuwapanichayanan: Drying characteristics and quality of banana foam mat; Journal of Food Engineering 86 (2008) 573–583.

Independent claim 161
McHugh teaches a product, comprising a dried product made from pureed fruit (3, 63+).

Fruit constituents
McHugh teaches the dried fruit product, comprises from 70 up to 100 % fruit (ref. clm. 1), wherein the fruit was pureed (3, 63+) which encompasses the claim of more than 80% by mass of a comminuted constituents of at least one fruit.
McHugh teaches that the fruit includes mixtures thereof, which shows that more than one type may can be used (ref. clm. 4), and therefore imparts that the constituents of at least one fruit variety are provided.

As for the fruit puree is made from of specific varieties, McHugh teaches the use of yellow cling peaches (Ex. 1), which imparts that the comminuting the constituents of the at least one fruit variety to form the consistency of a puree (i.e. a moist mass).

Drying the fruit/veg puree
McHugh teaches to restructure the fruit/veg puree by using at least dried puree (ref. clm 1), which imparts at least one step of drying has occurred.

Claim 161 is a product by process claim, wherein the modified teaching above makes obvious the product claimed, therefore the following methods steps make no patentable distinction over the product as disclosed.
Although McHugh does not discuss the specific method steps: 
(c) predrying, to produce a moisture content of from 60 to 35%;
(d) foaming up the predried mass using an inert gas; and 
(e) microwave drying the foamed up predried mass under reduced pressure conditions;
claim 161 is a product by process claim, wherein the modified teaching above makes obvious the product claimed, therefore the following methods steps make no patentable distinction over the product as disclosed:
(c) predrying, to produce a moisture content of from 60 to 35%;
(d) foaming up the predried mass using an inert gas; and 


(e) microwave drying the foamed up predried mass under reduced pressure conditions.
Attention is directed to In re Thorpe and cases cited therein, which are considered in point in fact situation of this specific instant case.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Further, Somogyi also teaches about the dehydration of fruit purees, and further provides that foam is prepared by the addition of gas to the puree, when required stabilizer is added, then the foam is dehydrated, including finish drying in a vacuum chamber wherein another  (see Foam-Mat drier section, start on pg. 375).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of dehydrating fruit purees, as McHugh, to include known method steps of processing fruit purees, including: foaming the puree using an inert gas, and vacuum drying, as claimed, because Somogyi illustrates that the art finds them to be suitable for similar intended uses, including methods of dehydrating fruit purees with shows that it was known for such a thing to have been done, therefore one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

Since, the claims are toward a food product, wherein patentability is toward the composition as a whole, the ingredients therein and any properties or functionality they impart to the composition as a whole. Therefore, the claim of the moisture content of an intermediate product and the type of drier used make no distinction over the product claimed.  

Water content
McHugh does not provide a general teaching of moisture content of the dried product, however, provides three examples all having about 6 % water content, which encompasses the claim of wherein a water content of the resulting dried product is less than 10% of the mass of the dried product.

Texture
McHugh teaches the finished product is dry, with a low moisture content (as discussed above). 

McHugh further teaches that the texture is result effective based on the drying temperature, wherein as the temperature increases to above 100 °C, the texture changes to a light, puffed crisp, puffed state and when the temperature decreases to below 100 °C  the texture is soft and dense (4, 52+), wherein a crispy texture is provided, as claimed.


Pore diameter
McHugh does not discuss the pore size of the dry, puffed, crisp fruit product.
Thuwapanichayanan also teaches methods of making foamed, dried fruit products (ab.) and further provides that the pore size is dependent on foam density and drying temperatures, wherein the pore diameter is from under 80 up to 400 microns (see Fig. 12).
Therefore it is the examiner’s position that both process parameters of pore size 
of fruit puffs and foam density/drying temperatures are known result effective variables, when the density of the foam is low and the drying temperature is low, more of the pore diameters are larger versus when the density of the foam is higher and the drying temperature is higher, more of the pore diameters are smaller. 
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the pore size used in the process of McHugh in view of Thuwapanichayanan, through routine experimentation, to impart the desired pore size associated with dry, puffed, crisp fruit products, including an average pore diameter of from 15 to 400 micrometers, because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness (see MPEP 2144.07).




Further, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making puffed (i.e. foamed) fruit crisps, as the modified teaching above, to include an average pore diameter of from 15 to 400 micrometers, as claimed, because Thuwapanichayanan illustrates that the art finds encompassing pore sizes to be suitable for similar intended uses, including methods of making puffed (i.e. foamed) fruit crisps which shows that it was known for such a thing to have been done, therefore one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 



In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  
In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.







Dependent claims
As for claim 163, McHugh teaches the use of a temperature of over 100 °C for a crisp texture (discussed above), which imparts a temperature that is above fruit starch gelatinization (65 to 70 °C).  Given fruit has an average of about 12 percent starch cells, this means that the process of McHugh results in a product wherein less than 90% of the cells of the constituents of the at least one fruit variety are intact.
The examiner takes Official Notice that said starch cells and their gelatinization temperatures would be commonly known to those in the art of making fruit products.   
As for claim 164, since, the claims are toward a food product, wherein patentability is toward the composition as a whole, the ingredients therein and any properties or functionality they impart to the composition as a whole. Therefore, the difference in structure between an intermediate product and the final product make no distinction over the product claimed, including: wherein the dried product is produced from the predried mass, a volume of the dried product being 150% or more of a volume of the predried mass.  

As for claim 165, it would be reasonable to expect that a similar product would have similar properties, including wherein the dried product comprises a surface, the surface of the dried product having a lightness value in the L*a*b* color space with a standard deviation of less than 10, as claimed.  



As for claim 166, it would be reasonable to expect that a similar product would function similarly, including wherein the crispy texture of the dried product has at least 5 peaks, and wherein at least 3 of the at least 5 peaks have a peak height of at least 5% of the height of the maximum peak, a claimed.

As for claim 167, wherein the dried product comprises an average pore diameter of from 15 to 400 micrometers, this limitation is already presented in claim 161, therefor this fails to further limit its base claim.

As for claim 168, McHugh teaches the use of up to 100 % of fruit puree, which makes optional that the dried product does not comprise a separately added binding material.  
 
As for claim 169, McHugh teaches that the at least one fruit variety including:  peach (Ex. 1-3), cranberry, raspberry, banana, strawberry and pear (5, 28+); and further provides the use of any type of fruit of vegetable alone or in combination (5, 28+). 
Further, it would be reasonable to expect that any type of fruit or vegetable, alone or in combination would encompass and make obvious commonly known types, including: pineapple, chokeberry, banana, date, strawberry, goji berry, raspberry, blueberry, blackberry, kiwifruit, melon, fig, peach, apricot, grape, physalis, currant, grapefruit, orange, lime, lemon, coconut, pear, acerola, mandarin, cherimoya, dragon fruit, pomegranate, guava, rosehip, cherry, lychee, mango, passion fruit, mirabelle, plum, cranberry, sea buckthorn, quince, gooseberry, acai, elderberry, papaya lucuma, and any combination of two or more of these.  

As for claims 170-171, As for claim 169, McHugh teaches the dried fruit product, comprises from 70 up to 100 % fruit (ref. clm. 1), wherein the fruit/veg is pureed (3, 63+) which encompasses the claim of at least one comminuted vegetable material.  
McHugh teaches that the at least one fruit variety including: peach (Ex. 1-3), cranberry, raspberry, banana, strawberry and pear (5, 28+); and further provides the use of any type of fruit of vegetable alone or in combination (5, 28+). 

McHugh teaches the use of any type of fruit of vegetable alone or in combination, to make the dried fruit product, including: carrot, corn and pepper (5, 28+). 
Further, it would be reasonable to expect that the use of any type of fruit or vegetable, alone or in combination would encompass and make obvious commonly known types, including: avocado, pumpkin, carrot, tomato, zucchini, onion, garlic, curcuma, beetroot, potato, pepper, spinach, corn, artichoke, eggplant, cucumber, radish, leek, yam, cauliflower, broccoli, red cabbage, white cabbage, snap peas, fresh peas, beans, fennel, ginger, kohlrabi, parsnips, rhubarb, Brussel sprout, black salsify, celery, Chinese cabbage, mache, rocket, chard, chicory, kale, lettuce, iceberg lettuce, maca, sprouts, mushrooms, chili peppers, olives, and combinations thereof.  




Claims 172-177 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (6,027,758) in view of Somogyi and Thuwapanichayanan, as applied to claims 161 and 163-171 above, further in view of Roberts (4,889,740).
As for claims 172-177, McHugh does not discuss the use of at least one: spice, herb, and seed type, as claimed.	
Roberts also teaches methods of making crisp, dried, fruit products (ab., 1, 7+; 3, 9+; and 4, 23+) and further provides the use of:
at least one spice, including: cinnamon and caraway, as in claims 172-173; 
at least one herb, including: basil or oregano, as in claims 174-175; and
at least one seed type, including: poppy seed, as in claim 176-177;
for the benefit of adding flavor, aroma, and color to the final product (10, 25+). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making crisp, dried, fruit products, as the modified teaching above, to include the use of at least one: spice, herb, and seed type, as claimed, because Roberts illustrates that the art finds the use of such ingredients as being suitable for similar intended uses, including making crisp, dried, fruit products (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and Roberts also provides benefits to such ingredients, including adding flavor, aroma, and color to the final product.



Response to Arguments
Rejections under 35 U.S.C. Q 112(a) 
It is asserted, that Claims 69, 162 and any claims dependent on them, are rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. The Examiner alleges that since "the claims are toward the final product made, a crispy dried product having a water content of less than 10 mass%, there is no support for said final product comprising more than 80 mass% of at least one fruit that has the consistency of a puree." Office Action at page 3. Applicant respectfully disagrees. However, solely in the interest of advancing prosecution, claims 69 and 162 are canceled without disclaimer or prejudice thereof and Claim 161 is amended herein. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

Rejections under 35 U.S.C. § 112(b) 
It is asserted, that Claims 69, 162 and any claims dependent on them, are rejected under 35 U.S.C. § 112(b) as allegedly being indefinite. Claims 69 and 162 are allegedly indefinite for reciting "the proportion" and "the water." Without acquiescing to the merits of the rejection, and solely in the interest of advancing prosecution, claims 69 and 162 are canceled without disclaimer or prejudice thereof. Claim 161 has been amended to replace the phrases "the proportion" and "the water content" with the phrases "a proportion" and "a water content," respectively. Accordingly, withdrawal of the rejection is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

Rejections under 35 U.S.C. Q 103 
It is asserted, that on page 8 of the Office Action, the Examiner states: 
Therefore it is the examiner’s position that both process parameters of moisture content and pore size are known result effective variables, when moisture content is higher, pore size is larger and when moisture content is lower, pore size is smaller. 
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the pore size used in the process of McHugh in view of the combination of Rahman and Zheng, through routine experimentation, to impart the desired pore size associated with dry, puffed, crisp fruit products, including an average pore diameter of from 15 to 400 micrometers, because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07. 
Applicant respectfully disagrees. Without acquiescing to the merits of the rejection, and solely in the interest of advancing prosecution, claims 69, 71-73, 75-77, 85, and 162 are canceled herein without disclaimer or prejudice to future prosecution. 
Instant claim 161, as amended herein, recites a dried product made from fruit, the dried product comprising comminuted constituents of at least one fruit variety, wherein a proportion of dried comminuted constituents of the at least one fruit variety in the dried product is more than 80% by mass, the dried product has a water content of less than 10% by mass of the dried product, the dried product comprises a crispy texture, and the dried product comprises an average pore diameter of from 15 to 400 micrometers. 
Claim 161 has also been amended to include the step of foaming up the predried mass using an inert gas. Support for this amendment can be found in the specification as originally filed, including, for example, Figure 1 (step 150). New claims 163-177 further define the claimed dried product recited in claim 161. Thus, the dried fruit product of the instant claims not only differs from the dried products found in the cited documents, but is produced by a method not disclosed or suggested in the cited documents. 
 	McHugh describes restructured fruit and vegetable products produced from bulk processed ingredients. McHugh at column 4, lines 39-40. 
McHugh does not specify the pore size or provide any information regarding the pore size of the restructured fruit and vegetable products. Accordingly, McHugh does not disclose a dried product that comprises an average pore diameter from 15 to 400 micrometers as claimed herein, nor does McHugh disclose or suggest a method of preparing such a product that includes the step of foaming up the predried mass using an inert gas. 
The Examiner acknowledges that McHugh does not discuss the pore size of the fruit product, but alleges that Rahman "also teaches methods of drying foods, and further provides that the pore size thereof is a function of the moisture content." Office Action at page 7. 
Rahman, however, does not cure the deficiencies of McHugh. Rahman describes a change of porosity as a function of water content. Rahman Figure 1. Figure 1 of Rahman shows samples where the pore size can increase or decrease with increasing water content. However, the relationship described in Rahman is qualitative; thus it cannot serve to predict quantitative pore sizes as a function of water content. 
Instant claim 161 recite specifically that the "dried product comprises an average pore diameter of from 15 to 400 micrometers." 
By contrast, Rahman fails to provide pore sizes or ranges of pore sizes and does not disclose or suggest a dried product that comprises an average pore diameter of from 15 to 400 micrometers as recited in instant claim 161 nor does Rahman disclose or suggest a method of preparing such a product that includes the step of foaming up the predried mass using an inert gas. 
Zheng also fails to remedy the deficiencies of McHugh and Rahman. Zheng describes a relationship between the porosity of fruit leathers and moisture content. Zheng states that porosity has three distinct stages during microwave vacuum puffing with a constant stage and fluctuating stability stage. Zheng at page 504, first sentence of second paragraph of Conclusion section. Zheng only reports a porosity in terms of the areas of the pores as a percentage of the area of the entire cross section and does not provide pore diameters as recited in the instant claims. Zheng at page 497, equation (6). 
Instant claim 161 recites that the "dried product comprises an average pore diameter of from 15 to 400 micrometers." Zheng does not provide pore sizes or ranges of pore sizes and does not disclose or suggest a dried product that comprises an average pore diameter of from 15 to 400 micrometers as recited in instant claim 161, nor does 
 	Zheng disclose or suggest a method of preparing such a product that includes the step of foaming up the predried mass using an inert gas. The Examiner states that when moisture content is higher, pore size is larger and when moisture content is lower, pore size is smaller. Office action at page 8. However, this appears to be untrue in view of Rahman, which shows that pore size can increase or decrease with increasing water content, and also in view of Zheng, which states that porosity has distinct stages during microwave vacuum puffing with a constant stage and fluctuating stability stage rather than simply having a larger pore size when moisture content is high and smaller pore size when moisture content is lower. As the moisture content of the products of Zheng decreases with increasing puffing, the porosity is constant at low porosities and fluctuates at high porosities. Zheng at Fig. 10. Zheng further does not quantitatively measure the pore diameters but instead reports the porosity %. 
Thus, McHugh in view of Rahman and Zheng, either singly or in combination, does not provide a dried product made from fruit, the dried product comprising comminuted constituents of at least one fruit variety, wherein the dried product comprises a crispy texture, and wherein the dried product comprises an average pore diameter of from 15 to 400 micrometers and is produced by a process that involves foaming up the predried mass using an inert gas as is instantly claimed. 




In response, Applicant’s arguments are not persuasive, because:
Zheng teaches about the total area of pores in fruit leather that has been puffed when vacuum dried, meaning the final product made and analyzed for pore size is vacuum puffed therefore a dried puffed fruit product;
The claim only limits the average pore diameter to a specific size, the claim does not limit wherein individual pores within the dried product have a specific pore size;
When looking toward the pending Specification for light of the claimed broad pore size, it is noted that pore size as measured by mercury porosimetry with a Quantachrome poremaster 60-GT I, pore size is determined based on the filling of large pores then small pores, which indicates the measurement of individual pores/cavities or air pockets, versus pore clusters, as rejected;
therefore it is the examiner’s position that the teaching by Zheng similarly toward dried puffed fruit products, wherein the teaching of pore diameter (by total area) of the puffed fruit product is result effective and reads on the broadly claimed pore size.  Applicant has support to claim the average size of individual pores in the dried product, if they desire to, therefore this argument is not persuasive.
As for McHugh not disclosing or suggesting a method of preparing such a product that includes the step of foaming up the predried mass using an inert gas, the claims are toward a product, meaning patentability is toward the composition as a whole, the ingredients therein and any properties or functionality they impart to the composition as a whole. Therefore, the method step of foaming up the predried mass using an inert gas, makes no distinction over the claimed product.
Further, Somogyi also teaches about the dehydration of fruit purees, and further provides that foam is prepared y the addition of gas to the puree, when required stabilizer is added, then the foam is dehydrated, including finish drying in a vacuum chamber wherein another  (see Foam-Mat drier section, start on pg. 375).

Note to Applicant
A thorough search has been done of the claimed method with the disclosed process parameters, and no reference has been disclosed the three disclosed process steps of: predrying, drying including foaming; and microwave drying along with a step of comminuting at least one fruit variety to form a puree, in a method of making a dried puffed food product.  Therefore, Applicant may be more successful with the examination of the disclosed method steps discussed above.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793

/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793